Citation Nr: 1440340	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-19 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a fracture of the left ankle with degenerative joint disease, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a video conference hearing before the Board in March 2014.  


FINDING OF FACT

The Veteran's residuals of a fracture of the left ankle with degenerative joint disease are manifested by no worse than marked limitation of motion of the left ankle with degenerative changes; ankylosis is not present.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of a fracture of the left ankle with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to issuance of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in July 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in November 2008.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled as to the issue decided herein.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that his service-connected left ankle disability warrants a rating in excess of 20 percent.  Specifically, he contends that he warrants at least a 40 percent disability rating.  

At a July 2008 VA examination, the Veteran reported increased left ankle stiffness but no increase in pain.  The Veteran denied deformity, giving way, instability, pain, weakness, episodes of dislocation or subluxation, locking episodes, effusion, flare-ups of joint disease, and inflammation.  He ambulated with a normal gait.  He had left ankle plantar flexion to 40 degrees and dorsiflexion to 9 degrees with no loss of motion on repetitive use.  There was no joint ankylosis, ankle instability, or tendon abnormality.  X-rays of the left ankle revealed minor degenerative changes.  The examiner diagnosed left ankle fracture, surgically resolved, with residual minor degenerative arthrosis of the left ankle.  The examiner indicated that the Veteran's left ankle disability resulted in significant occupational effects due to decreased mobility.  

In a July 2011 statement, the Veteran reported that he had limitation of motion, pain, and instability of the left ankle.   

At a November 2013 VA examination, the Veteran reported increased pain and stiffness of the left ankle.  Range of motion testing revealed left ankle plantar flexion to 35 degrees and dorsiflexion to 15 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions of range of motion testing with no additional loss of motion.  The examiner noted that the Veteran had localized tenderness/pain on palpation of the joints/soft tissues of the left ankle.  There was no joint laxity and no anklylosis of the ankle, subtalar joint, and/or tarsal joint.  The examiner noted degenerative/traumatic arthritis of the left ankle and opined that the left ankle disability did not impact his ability to work.    

At a March 2014 video conference hearing, the Veteran testified that his left ankle disability symptoms included pain, numbness, stiffness, swelling, and occasional flare-ups due to overuse.  He indicated that he felt his disability warrants a 40 percent rating because he has ankylosis of the left ankle because "it just deteriorated to where I can't use it."  He indicated that he was not employed.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).

The words slight, moderate, and severe are not defined in the Rating Schedule.   Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).   Use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.

The Veteran's left ankle disability is rated as 20 percent disabling under Diagnostic Codes 5010-5271 which pertain to traumatic arthritis and limitation of motion of the ankle.  38 C.F.R. § 4.71a (2013).  

Diagnostic Code 5010 pertains to arthritis due to trauma and indicates that the disability should be rated under Diagnostic Code 5003 (degenerative arthritis) which provides that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent rating is warranted for x-ray evidence of involvement of two or more minor joint groups with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

Under Diagnostic Code 5271, a 20 percent rating is assigned for marked limitation of motion of the ankle.  A 20 percent rating is the maximum schedular rating available for an ankle disability involving loss of motion.  In evaluating range of motion values for the left ankle, the Board notes that the normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013).

X-rays of the Veteran's left ankle reveal degenerative changes at the examinations of record.  The Veteran's left ankle disability has been predominantly manifested during the pendency of this appeal by pain and stiffness, limitation of plantar flexion to no worse than 35 degrees and limitation of dorsiflexion to no worse than 9 degrees.  With any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59 (2013).  The examination reports in the record do not demonstrate any visual behavior of additional functional impairment as a result of use of the ankle.  The evidence does not show functional loss beyond the limitation of motion recorded by the examiners.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is in receipt of the maximum schedular rating for limitation of motion of the left ankle.  

The Board has considered whether other diagnostic codes might allow for higher disability ratings.  Higher ratings are not available under Diagnostic Codes 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of the os calcis or astragalus) or 5274 (astragalectomy) because the Veteran's ankle disability is not manifested by ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  38 C.F.R. § 4.71a (2013).  

With regard to Diagnostic Code 5270 (ankylosis of the ankle), the clinical evaluations of the left ankle disability do not reflect that ankylosis is present.  By definition, ankylosis contemplates a total absence of joint mobility.  Dinsay v. Brown, 9 Vet. App. 79 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  While the Veteran has reported ankylosis of the left ankle, the examination reports indicate that the Veteran has motion of the left ankle and the joint is not in a fixed position.  Difficulty walking, pain and stiffness do not equate to ankylosis.  Therefore, the Veteran's disability is not properly evaluated under Diagnostic Code 5270 for ankylosis of the ankle and a schedular rating in excess of the currently assigned 20 percent is not warranted.    

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an increased rating for the left ankle disability and the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2013).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impractical.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).

The Board finds that referral is not warranted in this case.  The evidence of record does not show that the Veteran's service-connected left ankle disability is not adequately contemplated by the available schedular rating or that the disability presents an exceptional or unusual disability picture with such related factors as marked interfere with employment or frequent periods of hospitalization.  None of the examiners of record indicated that the Veteran's left ankle would markedly interfere with his occupation.  The Board notes that the 2008 VA examiner noted that the Veteran's left ankle disability had significant effects on his occupation because of decreased mobility; however, this finding is not tantamount to marked interference with employment.  Moreover, the Veteran has reported that he is not employed.  The Board concludes that the manifestations of the Veteran's left ankle disability are not exceptional and the schedular evaluation inadequate.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met.  38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased rating for residuals of a fracture of the left ankle with degenerative joint disease, currently rated as 20 percent disabling, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


